Citation Nr: 1508801	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-06 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial increased evaluation for service-connected carpal tunnel syndrome (CTS), status post carpal tunnel release with residual pain and weakness, right hand, currently evaluated as noncompensable prior to September 14, 2006, and as 10 percent disabling as of November 1, 2006.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for "right carpal tunnel syndrome, status post right carpal tunnel release with residual pain and mild weakness, right hand."  The RO assigned a noncompensable evaluation from July 1, 2005 to September 13, 2006, a temporary total (100 percent) evaluation from September 14, 2006 to October 31, 2006 (based on right wrist carpal tunnel release surgery, see 38 C.F.R. § 4.30 (2014)), and a noncompensable evaluation as of November 1, 2006.

The Veteran appealed the issue of entitlement to an initial increased evaluation.  In March 2010, the Board inter alia denied the claim.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In March 2012, the Court issued an Order and a Memorandum Decision that vacated and remanded, in relevant part, the Board's March 2010 decision.

In February 2013, the Board granted the claim, to the extent that it assigned a 10 percent rating as of November 1, 2006.

The Veteran appealed to the Court again.  In October 2014, the Court issued an Order and a Memorandum Decision that vacated and remanded the Board's February 2013 decision, to the extent that it denied a compensable rating prior to September 14, 2006, and a rating in excess of 10 percent as of November 1, 2006.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A review of the Court's October 2014 Decision shows that it essentially determined that the Board had not provided adequate reasons and bases for its decision.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Veteran's most recent VA examination was over 41/2 years ago, in July 2010.  Accordingly, particularly in light of the findings of the Court, the Veteran should be scheduled for another examination.  Id. 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for right wrist and right hand symptoms after July 2010, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  



2.  Arrange for the Veteran to undergo an examination to determine the severity and extent of his service-connected carpal tunnel syndrome (CTS), status post carpal tunnel release with residual pain and weakness, right hand.  The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  

The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

3.  This is a complex case from the Veteran's Court - the examination report should be reviewed, in detail, for error.  Thereafter, readjudicate the issue on appeal.  

If the benefits sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




